Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 1 of 13 PageID: 10201




 Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA, ex rel.,
  LAURIE SIMPSON                                                  Civil Action No. 05-3895
                    Plaintiff,
  v.                                                               OPINION & ORDER
  BAYER A.G., et al.
                    Defendants,


 John Michael Vazquez, U.S.D.J.
            This matter comes before the Court on an appeal from the ruling of Special Master Dennis

 M. Cavanaugh, U.S.D.J. (Ret.) denying the motion of non-party United States (the “Government”)

 to shift the costs and expenses that the Centers for Medicare and Medicaid Services (“CMS”)

 incurred because of Defendants’ subpoena (the “Subpoena”). The Court reviewed the parties’

 submissions, D.E. 378 (“Br.”), D.E. 382 (“Opp.”), D.E. 383 (“Reply”) and decided the motion

 without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

 stated below, the Government’s appeal is denied.

       I.      BACKGROUND
            This case arises under the False Claims Act. See e.g., D.E. 213 ¶ 4; see 31 U.S.C. § 3729

 et seq. The Tenth Amended Complaint is the operative pleading. See D.E. 213. Relator seeks to

 recover for false claims and statements that Defendants allegedly made in connection with their

 “unlawful marketing, including off-label marketing and payment of kickbacks, . . . to increase the

 market shares of its prescription drugs Trasylol and Avelox.” See e.g., id. ¶ 9. The Government

 declined to intervene on February 10, 2010. D.E. 16. Now before the Court is the Government’s
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 2 of 13 PageID: 10202




 appeal of the Special Master’s ruling denying the Government’s motion to shift costs under Fed.

 R. Civ. P. 45. D.E. 377.

        On March 13, 2019, Defendants served the Subpoena on CMS. D.E. 363-2. On October

 3, 2019, the Government moved to quash or modify the Subpoena as to the portions of document

 request numbers one, eight, nine, fourteen, and fifteen. The Government contends that those

 requests would have required CMS to produce, in effect, “230 million pages of aged Medicare

 paper records dating from 1996 through 1999, contained in over 91,000 boxes dispersed at several

 government storage sites around the country that were scheduled for disposal,” (the “aged paper

 records”). See D.E. 363 at 1; see also D.E. 363-1 (“Klots Decl.”) at 8, ¶ 19. On March 26, 2020,

 the Special Master granted the Government’s motion to quash the Subpoena. See D.E. 378-12.

        As to the aged paper records, the Special Master found that Defendants failed to meet their

 burden “to demonstrate that the boxes containing the aged paper records are relevant.” Id. at 10.

 The Special Master reasoned that “the vast majority of the [aged paper records] are outside the

 discovery period germane to this case” because the “[Tenth Amended Complaint] clearly only

 alleges that the Causes of Action are based on fraudulent claims for Trasylol on or after August 5,

 1999 and fraudulent claims for Avelox on or after July 24, 2000.” Id. at 10. The Special Master

 concluded that “the boxes containing paper records from 1996, 1997, and 1998 are outside the

 discovery period and not relevant[.]” Id. at 11. The Special Master also found that Defendants

 failed to demonstrate that the boxes that could contain aged paper records for Trasylol in 1999

 held information that could not be obtained from other sources. Id. Relying on the Government’s

 declaration, see Klots Decl. at 4-5, ¶¶ 13-14, the Special Master explained that the data contained

 on the face of the aged paper records was available through the “National Claims History data base

 at the CMS data center” and that Defendants failed to explain how that database was “inadequate



                                                 2
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 3 of 13 PageID: 10203




 and why the paper records themselves must be provided.” D.E. 378-12 at 11. The Special Master

 further questioned the relevance of the aged paper records given that they “do not include the

 information related to payment decisions on the claims.” Id.; see also Klots Decl. at 5 ¶ 14. The

 Special Master opined that it would be “difficult to ascertain how [Defendants] could ‘learn

 whether the Government consistently refuses to pay claims in the mine of run cases based on

 noncompliance with the two legal requirements at issue’ when payment decisions are not included

 with the aged paper records.” D.E. 378-12 at 11. The Special Master found that, “at most,”

 Defendants had argued that the aged paper records might contain “potentially relevant

 information” to their defense, which did not meet the discovery standard under Fed. R. Civ. P. 26.

 Id. (internal quotation marks omitted). The Special Master therefore quashed the Subpoena “to

 the extent it applie[d] to the aged Medicare paper records dating from 1996 through 1999.” Id. at

 12. The Special Master also denied Defendants’ motion for reconsideration. D.E. 376.

        The Government then moved to shift costs under Fed. R. Civ. P. 45 for CMS’s loss of

 appropriated funds and storage expenses incurred because of its compliance with the Subpoena.

 D.E. 373 at 8-10; D.E. 374 at 2-7. 1 The Government contended that cost shifting was appropriate

 under Fed. R. Civ. P. 45(d)(1) and Fed. R. Civ. P. 45(d)(2)(B).



 1
   It appears that the Government first raised the issue of cost shifting in its opposition to
 Defendants’ motion to reconsider. See Br. at 12-13; see also D.E. 373 at 8-10; D.E. 374 at 2-7.
 Defendants objected. See D.E. 377 at 2 (“Bayer argues that an opposition to a motion for
 reconsideration is not an appropriate forum to raise new cost-shifting issues.”); see also Opp. at
 11 n. 5 (arguing the Government’s claim for costs “was forfeited because an opposition to a
 reconsideration motion is too late . . . to raise new arguments and issues . . . [and because] the
 Government never gave ‘notice of its intention to seek costs, or conditioned its compliance on
 reimbursement’ until its opposition to Bayer’s motion for reconsideration.” (citing See P.
 Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001), Lee v.
 Va. State Bd. of Elections, No. 3:15CV357, 2016 WL 6915308, at *3 (E.D. Va. Sept. 2, 2016))).
 However, the Government acknowledges the Special Master did not ultimately rule on this
 argument, Opp. at 11 n. 5, and Defendants have not appealed the Special Master’s decision not to
 do so.
                                                 3
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 4 of 13 PageID: 10204




        The Special Master denied the Government’s motion as to Rule 45(d)(2)(B). D.E. 377 at

 4. That rule provides as follows:

                A person commanded to produce documents or tangible things or to
                permit inspection may serve on the party or attorney designated in
                the subpoena a written objection . . . . If an objection [to a subpoena]
                is made, the following rules apply:

                    (i) At any time, on notice to the commanded person, the serving
                    party may move the court for the district where compliance is
                    required for an order compelling production or inspection.

                    (ii) These acts may be required only as directed in the order, and
                    the order must protect a person who is neither a party nor a
                    party’s officer from significant expense resulting from
                    compliance.

 Fed. R. Civ. P. 45(d)(2)(B). Applying a “plain reading of Rule 45 and courts’ subsequent

 interpretations” the Special Master found that “Rule 45(d)(2)(B)(ii) applies only where a court has

 issued an order compelling production in response to a motion by the party seeking discovery.”

 D.E. 377 at 4 (citing McCabe v. Ernst & Young, LLP, 221 F.R.D. 423, 425 (D.N.J. 2004)). The

 Special Master thus concluded that because he had not issued an order compelling CMS to comply

 with the Subpoena, Rule 45(d)(2)(B) was inapplicable. Id.

        The Special Master also denied the Government’s motion as to Rule 45(d)(1). D.E. 377 at

 6. The rule provides as follows:

                A party or attorney responsible for issuing and serving a subpoena
                must take reasonable steps to avoid imposing undue burden or
                expense on a person subject to the subpoena. The court for the
                district where compliance is required must enforce this duty and
                impose an appropriate sanction--which may include lost earnings
                and reasonable attorney’s fees--on a party or attorney who fails to
                comply.

 Fed. R. Civ. P. 45(d)(1). The Special Master first found that sanctions under Rule 45(d)(1) are

 “more discretionary in nature.” D.E. 377 at 4. The Special Master explained that his previous



                                                   4
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 5 of 13 PageID: 10205




 finding that the Subpoena should be quashed as to the aged paper products did not necessarily

 mean that cost shifting was appropriate. D.E. 377 at 6 (citing See Havens v. Mar. Commc’ns/Land

 Mobile, LLC, No. CIV. 11-993 KSH CLW, 2014 WL 2094035, at *5 (D.N.J. May 20, 2014)).

 Instead, the Special Master said that sanctions “are generally awarded only in the most egregious

 of circumstances, such as when a party has clearly breached Rule 45.” D.E. 377 at 5. The Special

 Master then found that the Subpoena was not issued in bad faith or for an improper purpose. Id.

 at 6. The Special Master further reasoned that although he found that Defendants failed to establish

 relevancy as to the aged paper products “such overbreadth may sometimes result from normal

 advocacy and does not necessarily give rise to sanctions.” Id. at 5-6. As a second basis for denying

 sanctions, the Special Master reasoned that “CMS was not required to undertake the task of

 collecting, analyzing, copying, or producing th[e] aged paper products” and that the Government

 had failed to adduce authority supporting the proposition that “the costs and expenses the

 Government seeks to shift to [Defendants] are cognizable under Rule 45(d)(1), particularly when

 no documents were actually produced[.]” Id. at 6. Accordingly, the Special Master denied the

 Government’s motion as to Rule 45(d)(1). Id.

          The current appeal followed.

    II.      STANDARD OF REVIEW

          Pursuant to this Court’s Order, D.E. 328, appointing the Special Master, the Special Master

 exercises “authority . . . coextensive with those of a Magistrate Judge in the District of New

 Jersey.” D.E. 328 at 4. This Court further ordered that “any appeal of any action or decision made

 by the special master shall be filed with the Court pursuant to Local Civil Rule 72.1(c).” Id.

 Accordingly, the Court applies the same standard here as it would in reviewing an appeal from a

 decision by a magistrate judge.



                                                   5
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 6 of 13 PageID: 10206




          A magistrate judge may decide any non-dispositive pretrial matter pursuant to 28 U.S.C. §

 636(b)(1)(A). The parties agree that the Special Master’s ruling resolved a non-dispositive matter.

 Br. at 16; Opp. at 10. A district court may only reverse a magistrate’s decision on these matters if

 it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); L.

 Civ. R. 72.1(c)(1)(A). “[A] finding is ‘clearly erroneous’ when although there is evidence to

 support it, the reviewing court on the entire evidence is left with the definite and firm conviction

 that a mistake has been committed.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573

 (1985) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948) (internal

 quotation omitted)). Under this standard, a district court “will not reverse the magistrate judge’s

 determination even if the court might have decided the matter differently.” Bowen v. Parking

 Auth. of City of Camden, No. 00-5765, 2002 WL 1754493, at *3 (D.N.J. July 30, 2002). The

 district court will, however, “conduct a de novo review of a magistrate judge’s legal conclusions.”

 Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127 (D.N.J. 1998). “Where the appeal

 seeks review of a matter within the exclusive authority of the Magistrate Judge, such as a discovery

 dispute, an even more deferential standard, the abuse of discretion standard, may be applied.”

 Miller v. P.G. Lewis & Assocs., Inc., No. 05-5641, 2006 WL 2770980, at *1 (D.N.J. Sept. 22,

 2006).    An abuse of discretion occurs “when the judicial action is arbitrary, fanciful or

 unreasonable, which is another way of saying that discretion is abused only where no reasonable

 [person] would take the view adopted by the trial court.” Ebert v. Twp. of Hamilton, No. 15-7331,

 2016 WL 6778217, at *2 (D.N.J. Nov. 15, 2016).




                                                  6
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 7 of 13 PageID: 10207




     III.      ANALYSIS

                A. Fed. R. Civ. P. 45(d)(1) 2

            The Government appeals the Special Master’s determination that Defendants’ conduct did

 not rise to the level of egregiousness necessary for sanctions under Rule 45(d)(1). Br. at 18-27.

 The Government first argues that the Special Master improperly disregarded the breadth and

 burden of Defendant’s subpoena to CMS and Defendant’s failure to address CMS’s concerns

 regarding costs. See Br. at 20-22. The Government next argues that the Special Master incorrectly

 found that Defendants’ subpoena was the product of normal advocacy. Br. at 22-23. The

 Government points to Defendants’ refusal to review a sample of the aged paper records in question

 to ascertain their relevance. Id. at 23. In addition, the Government states that the Special Master

 erred by failing to address Defendants’ failure to take steps to avoid imposing an undue burden or

 expense on CMS. Id. at 24-25. The Government surmises that the Special Master erroneously

 overlooked Defendants’ failures based on the improper reason that the “subpoena was quashed as

 to the aged paper records and CMS was not required to undertake the task of collecting, analyzing,

 copying, or producing those aged paper records.” Id. at 25. The Government concludes that,

 because Defendants failed to make efforts to reduce the expense and burden on CMS, the Special

 Master was obligated to shift costs under Rule 45(d)(1). Br. at 26-27.

            Defendants counter that they made good faith attempts to reduce the burden on CMS by

 (1) engaging in meet-and-confers and exchanging multiple letters and communications with CMS

 to “narrow and guide the Government’s search efforts,” (2) asking the Relator if “she was willing

 to agree to the Government’s proposed temporal restriction,” (3) offering to sample documents at



 2
  After the 2013 amendments to the Federal Rules of Civil Procedure, “[s]ubdivision (d) [of Rule
 45] contains the provisions formerly in subdivision (c).” See Fed. R. Civ. P 45, ADVISORY
 COMMITTEE NOTES (2013 amend.).
                                                  7
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 8 of 13 PageID: 10208




 its own costs, and (4) proposing a “reasonable stipulation.” Opp. at 13. Defendants further contend

 that the Special Master’s decision was correct because CMS did not have to produce any of the

 documents and because the Government has failed to provide authority for the proposition that it

 may recover its storage costs for such information.

        As noted, Rule 45(d)(1) provides in relevant part that a party responsible for issuing a

 subpoena “must take reasonable steps to avoid imposing undue burden or expense on a person

 subject to the subpoena” and that a court “must enforce this duty and impose an appropriate

 sanction--which may include lost earnings and reasonable attorney’s fees--on a party or attorney

 who fails to comply.” Fed. R. Civ. P. 45(d)(1). The question is whether Defendants took

 “reasonable steps to avoid imposing undue burden or expense” on CMS. Id. However, “[i]t does

 not automatically follow that because the [Special Master] quashed the [S]ubpoena[], [Defendants]

 acted unreasonably in issuing or relying on them.” See Havens v. Mar. Commc’ns/Land Mobile,

 LLC, No. CIV. 11-993 KSH CLW, 2014 WL 2094035, at *5 (D.N.J. May 20, 2014).

        The Special Master’s denial of sanctions under Rule 45(d)(1) was not clearly erroneous.

 This Court accepts the Special Master’s finding that the Subpoena was “not issued in bad faith or

 for an improper purpose” because the Special Master was intimately familiar with the

 Government’s motion to quash. See D.E. 378-12. Additional evidence supports the Special

 Master’s ruling. Defendants’ letter enclosing the Subpoena explained that the Subpoena’s purpose

 was to “understand in detail CMS’s process for receiving, reviewing, and deciding whether to pay

 Medicare claims” and that its “production requests are chiefly directed to these questions[.]” D.E.

 373-8 at 2. This stated purpose supports a legitimate objective and undercuts the argument that

 the Subpoena was issued to harass CMS. In addition, the email chain attached as Exhibit 6 to the

 Government’s appeal shows that, after at least one meet-and-confer, Defendants significantly



                                                 8
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 9 of 13 PageID: 10209




 narrowed the scope of many of their document requests. D.E. 387-7, Ex. 6 at 7-9. Evidence also

 indicates that Defendants and CMS engaged in at least another meet-and-confer specific to the

 aged paper records. D.E. 378-8, Ex. 7 at 3 (“We had a meet-and-confer on July 18, 2019 to discuss

 the memorandum.”).       Further, to alleviate CMS’s burden, Defendants offered a potential

 stipulation as “an alternative to preserving and reviewing the documents,” id. at 4, and offered to

 “review a meaningful sample” of the aged paper records to “avoid burdening the Court.” D.E.

 378-9, Ex. 8 at 3-6. The stipulation was unacceptable to CMS, see Br. at 9, but it does reflect an

 effort by Defendants to reduce the burden on CMS. Defendants’ offer to review the aged paper

 records came after the Government moved to quash the Subpoena, but that does not automatically

 mean that this effort cannot be considered as a “reasonable step[]” under the Rule 45(d) analysis.

 It appears Defendant’s offer to review a sample of the aged paper records was an effort to resolve

 – and avoid the costs of further litigating – the Government’s motion to quash.

        The evidence also supports the Special Master’s finding that the Government failed to

 prove the Subpoena imposed an undue burden. See D.E. 377 at 6. There is no dispute that CMS

 was not obligated to “undertake the task of collecting, analyzing, copying, or producing th[e] aged

 paper records.” Id.; see also Klots Decl. at 2, ¶ 5 (“[M]y Memorandum analyzed the nature and

 scope of the burden imposed on CMS if the boxes of old . . . paper records were deemed to be

 within the scope of the subpoena and required page by page review.” (emphasis added)). The

 Government merely identified the location of the aged paper records and was not required to

 undertake any further review – save the limited information gathering described in the Klots

 Declaration, see e.g., Klots Decl. at 5-6, ¶¶ 16-18; see also D.E. 366 at 2, ¶ 8 – before the Subpoena

 was quashed as to those documents. See generally Klots Decl. The Special Master was permitted

 to rely on this fact in denying sanctions. SAJ Distributors, Inc. v. Sandoz, Inc., No. CIV.A.08-



                                                   9
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 10 of 13 PageID: 10210




  1866(JAP), 2008 WL 2668953, at *3 (D.N.J. June 27, 2008) (“Defendant may have been

  inconvenienced by Plaintiff’s request, that alone is not enough to meet the undue burden standard

  pursuant to Rule 45, particularly given the outcome, where Defendant has not even been required

  to produce any documents[.]”)); Havens v. Mar. Commc’ns/Land Mobile, LLC, No. CIV. 11-993

  KSH CLW, 2014 WL 2094035, at *5 (D.N.J. May 20, 2014) (denying sanctions based on, among

  other things, the court’s finding that the individuals subject to the subpoenas had “not undertaken

  the expense or inconvenience of compliance.”)). Based on this evidence and the Special Master’s

  findings that the Subpoena was not issued in “bad faith or for an improper purpose” the Court

  concludes that the Special Master’s denial of sanctions under Rule 45(d) was not clearly erroneous.

  The Government’s appeal of the Special Master’s denial of sanctions under Rule 45(d)(1) is

  denied.

                B. Fed. R. Civ. P. 45(d)(2)(B)(ii)

            The Government also argues that the Special Master erred by refusing to shift costs to

  Defendant under Rule 45(d)(2)(B)(ii). Br. at 28-29. Specifically, the Government takes issue with

  the Special Master’s conclusion that the rule did not apply because there was no court order

  “compelling CMS to comply with the subpoena.” Id. at 28. The Government contends that there

  is persuasive authority supporting the proposition that a lawyer-issued subpoena constitutes a court

  order to preserve documents. Id. at 28-29. Defendants counter that the plain language of Rule

  45(d)(2)(B) indicates that the rule is only operative when a court orders compliance with a

  subpoena. Opp. at 19. Defendants further contend that, even assuming Rule 45(d)(2)(B)(ii)

  applied, the Government failed to address factors that courts in this district typically address before

  shifting costs under that rule. Id. at 20. Defendants say consideration of those factors supports the

  conclusion that costs should not be shifted. Id. Because this aspect of the Government’s appeal



                                                     10
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 11 of 13 PageID: 10211




  centers on the Special Master’s legal conclusion that Rule 45(d)(2)(B)(ii) did not apply, the Court

  applies a de novo review. Sullivan, 183 F.R.D. at 127.

         The Court agrees with the Special Master’s conclusion that cost shifting under Rule

  45(d)(2)(B)(ii) is inapplicable. In relevant part, the rule provides that a court must “protect a

  person who is neither a party nor a party’s officer from significant expense resulting from

  compliance” when issuing “an order compelling production or inspection” of documents upon

  motion of “the serving party.” Fed. R. Civ. P. 45(d)(2)(B). A plain reading of the rule indicates

  that the provision is inapplicable because “the serving party” – here Defendants – did not make a

  motion, the Government did, and because the Special Master’s order did not “compel[] production

  or inspection” but instead blocked production of the aged paper records.             See id.    The

  Government’s argument that the Subpoena constitutes a court order within the meaning of Rule

  45(d)(2)(B) is inconsistent with a plain reading of the rule. The rule contemplates a set of facts

  the Government concedes are not present here – namely, a court order compelling the production

  of documents in response to a motion to compel made by the party who served the subpoena which

  was objected to. Id.

         Other court decisions agree with this interpretation of Rule 45(d)(2)(B). See In re: Modern

  Plastics Corp., 890 F.3d 244, 252 (6th Cir. 2018) (“Thus, if an objection is made and the court

  orders the non-party to comply, the court must protect a non-party from significant expenses

  resulting from compliance.” (emphasis added)); McCabe v. Ernst & Young, LLP, 221 F.R.D. 423,

  425 (D.N.J. 2004) (“When a court compels document production, it must protect a non-party from

  significant production expenses.     Absent an order, a non-party bears its own production

  expenses.”); United States v. McGraw-Hill Companies, Inc., 302 F.R.D. 532, 534 (C.D. Cal. 2014)

  (stating that a “court must shift ‘significant expenses resulting from compliance’ to the requesting



                                                  11
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 12 of 13 PageID: 10212




  party” when “a court orders a non-party to comply with a subpoena over that non-party’s

  objection.” (emphasis added)).

         The Government’s citations to the 1991 Advisory Committee Notes to Rule 45 and the

  cases cited within are unavailing. See Br. at 28-29. Specifically, the note the Government cites to

  falls under a discussion of the changes made to “Subdivision (a)” whereas the Advisory Note

  discussing “Subdivision (c)” 3 provides, “[a] non-party required to produce documents or materials

  is protected against significant expense resulting from involuntary assistance to the court.” See

  Fed. R. Civ. P 45, ADVISORY COMMITTEE NOTES (1991 amend.). In addition, subsequent Advisory

  Committee Notes make clear that it is not a subpoena that automatically triggers cost shifting under

  Rule 45(d)(2)(B) – as the Government contends – but an order compelling compliance after

  objection to the subpoena by the receiving party. See Fed. R. Civ. P 45, ADVISORY COMMITTEE

  NOTES (2006 amend.) (“Rule 45(c)(2)(B) permits the person served with the subpoena to object to

  it and directs that an order requiring compliance ‘shall protect a person who is neither a party nor

  a party’s officer from significant expense resulting from’ compliance.” (emphasis added)).

         Finally, none of the cases the Government cites analyze cost shifting under Rule

  45(d)(2)(B) or earlier iterations of that rule, much less support the proposition that cost shifting is

  appropriate under the rule absent a court order compelling compliance with a subpoena. See Waste

  Conversion, Inc. v. Rollins Envtl. Servs. (NJ), Inc., 893 F.2d 605, 610 (3d Cir. 1990); U.S. S.E.C.

  v. Hyatt, 621 F.3d 687, 693 (7th Cir. 2010); Fisher v. Marubeni Cotton Corp., 526 F.2d 1338,

  1341 (8th Cir. 1975) (“The authority to take the action [the district court] took against the appellant

  could only come from Rule 45(f).”)). In Hyatt’s limited discussion of Rule 45(c)(2)(B) – Rule




  3
   As discussed above at page 7, n. 3, prior to the 2013, Rule 45(d)’s language was codified under
  subsection (c). See Fed. R. Civ. P 45, ADVISORY COMMITTEE NOTES (2013 amend.).
                                                    12
Case 2:05-cv-03895-JMV-MF Document 394 Filed 02/02/21 Page 13 of 13 PageID: 10213




  45(d)(2)(B)’s predecessor – the Seventh Circuit distinguished that rule from Rule 45(e) and noted

  the following:

                   Under Rule 45(c), intervening court involvement is required prior to
                   initiation of contempt proceedings if the recipient of the subpoena
                   serves a written objection on the party or attorney designated in the
                   subpoena . . . On receipt of such an objection, the party serving the
                   subpoena may move the issuing court for an order compelling
                   production or inspection and the production or inspection may be
                   required only as directed in the order.

  Hyatt, 621 F.3d at 694. Hyatt’s discussion of the procedures under Rule 45(c)(2)(B) undercuts the

  Government’s position here. The Government’s appeal of the Special Master’s denial of costs

  under Rule 45(d)(2)(B) is denied.

     IV.       CONCLUSION

           For the reasons stated above, and for good cause shown,

           IT IS on this 2nd day of February, 2021,

           ORDERED that the Government’s appeal, D.E. 378, is DENIED.

           .

                                                                __________________________
                                                                John Michael Vazquez, U.S.D.J.




                                                      13
